Name: COMMISSION REGULATION (EC) No 135/95 of 26 January 1995 fixing definitively the aid for cotton applicable from 1 June to 9 December 1994 for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  plant product;  cooperation policy;  production;  marketing
 Date Published: nan

 27. 1 . 95 Official Journal of the European Communities No L 19/41 COMMISSION REGULATION (EC) No 135/95 of 26 January 1995 fixing definitively the aid for cotton applicable from 1 June to 9 December 1994 for the 1994/95 marketing year Whereas the aid amounts applying provisionally for cotton should accordingly be fixed definitively for the period 1 June to 9 December 1994, HAS ADOPTED THIS REGULATION : Article 1 The aid amounts for unginned cotton given in Commis ­ sion Regulations (EC) No 1246/94 0, (EC) No 1423/94 (8), (EC) No 1465/94Q, (EC) No 1537/94 (10), (EC) No 1609/94 (n), (EC) No 1694/94 (12), (EC) No 1814/94 (13), (EC) No 1823/94 (14), (EC) No 1935/94 (15), (EC) No 2058/94 (1S), (EC) No 2141 /94 (I7), (EC) No 2181 /94 (18), (EC) No 2242/94 (19), (EC) No 2277/94 (20), (EC) No 2327/94 (21 ), (EC) No 2366/94 (22), (EC) No 2467/94 ("), (EC) No 2650/94 (24), (EC) No 2695/94 (25), (EC) No 2758/94 (26), (EC) No 2793/94 (27), (EC) No 2826/94 (28), (EC) No 2903/94 (EC) No 2920/94 (30), (EC) No 2932/94 (31), (EC) No 2951 /94 (32), (EC) No 2974/94 (33) and (EC) No 2997/94 (34) are hereby replaced by the amounts set out in the Annex hereto and shall apply as definitive amounts with effect from the date of entry into force of each Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and by Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas, in the absence of a regulation determining any reduction in the aid for the 1994/95 marketing year, under the maximum guaranteed quantity arrangements, the amounts of aid applicable from 1 June to 31 August 1994 have been calculated on the basis of the anticipated reduction ; whereas Commission Regulation (EC) No 2150/94 (4), as amended by Regulation (EC) No 3012/94 0, fixes the reduction provisionally on the basis of a 20 % maximum percentage reduction pending the formal adjustment of that percentage to 1 8,5 % as a result of a commitment by the Council ; whereas the amounts of aid applicable from 1 September to 9 December 1994 have been calculated using that provisional reduction ; Whereas Commission Regulation (EC) No 3012/94 fixes the definitive reduction in the aid for the 1994/95 mar ­ keting year ; Whereas certain of these provisional aid amounts were fixed in line with the guide price proposed by the Commission to the Council for the 1994/95 marketing year ; whereas those amounts, fixed subject to the provi ­ sions of the Council's decisions, had to be fixed in this way owing to the absence of the regulation fixing the guide price for the 1994/95 marketing year ; whereas that price was fixed by Council Regulation (EC) No 1 876/94 0 ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 137, 1 . 6. 1994, p. 24. 0 OJ No L 155, 22. 6. 1994, p. 19. O OJ No L 158 , 25. 6. 1994, p. 14. (10) OJ No L 166, 1 . 7. 1994, p. 18 . H OJ No L 168 , 2. 7. 1994, p. 21 . (12) OJ No L 179, 13. 7. 1994, p. 13. 13) OJ No L 189, 23. 7. 1994, p. 62. 14) OJ No L 190, 26. 7. 1994, p. 14. ") OJ No L 198 , 30. 7. 1994, p. 31 .  &lt;) OJ No L 211 , 17. 8 . 1994, p. 6 . ,7) OJ No L 228, 1 . 9. 1994, p. 11 . &gt; 8) OJ No L 233, 7. 9 . 1994, p. 15. ») OJ No L 241 , 16. 9. 1994, p. 8 . 20) OJ No L 247, 22. 9. 1994, p. 22. 21 ) OJ No L 253, 29. 9. 1994, p. 22. n) OJ No L 255, 1 . 10 . 1994, p. 27. 23) OJ No L 263, 13. 10 . 1994, p . 15. 24) OJ No L 284, 1 . 11 . 1994, p. 7. 25) OJ No L 286, 5 . 11 . 1994, p. 31 . u) OJ No L 292, 12. 11 . 1994, p. 28 . 27) OJ No L 296, 17. 11 . 1994, p. 37. 28) OJ No L 299, 22. 11 . 1994, p. 19. 29) OJ No L 305, 30. 11 . 1994, p. 28 . 30) OJ No L 307, 1 . 12. 1994, p. 43. 31 ) OJ No L 308, 2. 12. 1994, p. 12. 32) OJ No L 310, 3. 12. 1994, p. 69. 33) OJ No L 314, 7. 12. 1994, p. 17. 34 OJ No L 316, 9 . 12. 1994, p. 36. (') OJ No L 377, 31 . 12. 1987, p. 49. (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 154, 25. 6. 1993, p. 23. (4) OJ No L 228 , 1 . 9. 1994, p. 31 . (Ã  OJ No L 320, 13. 12. 1994, p. 9 . M OJ No L 197, 30. 7. 1994, p. 17. Official Journal of the European CommunitiesNo L 19/42 27. 1 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX AID FOR UNGINNED COTTON fEcu/100 kg) Regulation (EC) No Amount of aid 1246/94 46,830 1423/94 47,374 1465/94 47,399 1537/94 48,191 1609/94 49,099 1694/94 50,130 1814/94 51,185 1823/94 50,524 1935/94 50,500 2058/94 52,006 2141 /94 51,796 2181/94 52,458 2242/94 51,914 2277/94 52,806 2327/94 53,371 2366/94 53,371 2467/94 54,252 2650/94 53,832 2695/94 54,335 2758/94 53,538 2793/94 52^37 2826/94 52,075 2903/94 50,872 2920/94 50,612 2932/94 . 49,901 2951 /94 49,305 2974/94 48,687 2997/94 47,758